Citation Nr: 1812276	
Decision Date: 02/28/18    Archive Date: 03/08/18

DOCKET NO.  12-16 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Whether new and material evidence has been received to reopen a claim of service connection for posttraumatic stress disorder (PTSD) and, if so, whether service connection is warranted. 


REPRESENTATION

Appellant represented by:	Brett Buchanan, Agent


ATTORNEY FOR THE BOARD

N. Breitbach, Associate Counsel





INTRODUCTION

The Veteran served on active duty with the United States Air Force from May 1968 to April 1974.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

The United States Court of Appeals for Veterans Claims (Court) has held that, although a Veteran claims service connection for a specified diagnosed disability, it cannot be a claim limited only to that diagnosis, but must rather be considered a claim for any disability that may reasonably be encompassed by several factors, including the Veteran's description of the claim, the symptoms the Veteran describes, and the information the Veteran submits or that VA obtains in support of the claim.  The Court reasoned that a Veteran does not file a claim to receive benefits only for a particular diagnosis, but for the affliction (symptoms) his condition, however described, causes him.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).

Here, although the Veteran filed his current claim seeking service connection for PTSD specifically, the record reflects the Veteran has diagnoses of anxiety disorder and depression.  However, in a November 2016 rating decision the RO granted service connection for cognitive impairment with symptoms of depression and anxiety with a rating of 30 percent, effective June 13, 2012 and as 100 percent disabling, from June 20, 2016.  As this award takes into account the Veteran's anxiety disorder and depression, the appeal in this case is limited to service connection for PTSD.

In his June 2012 VA Form 9, Substantive Appeal, the Veteran requested a hearing before a Veterans Law Judge.  However, in February 2018, the Veteran withdrew his request for a hearing.  Thus, the hearing request is deemed to be withdrawn.    38 C.F.R. § 20.704(d).


FINDINGS OF FACT

1.  A January 2008 rating decision denied a claim for service connection for PTSD; the Veteran did not appeal the decision and VA was not in actual or constructive receipt of documentation constituting new and material evidence within the one-year appeal period.

2.  The additional evidence, received after the January 2008 decision, and considered with the record as a whole, is neither cumulative nor redundant and relates to an unestablished fact necessary to substantiate the claim of service connection for an acquired psychiatric disorder.

3.  The competent and probative evidence is at least in equipoise on the question of whether the Veteran's acquired psychiatric disorder is causally or etiologically related to his service.


CONCLUSIONS OF LAW

1.  The January 2008 rating decision denying service connection for PTSD is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 20.302, 20.1103 (2017).

2.  Evidence received since the January 2008 rating decision is new and material to reopen the claim of service connection for an acquired psychiatric disorder.           38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

3.  The requirements for establishing entitlement to service connection for an acquired psychiatric disorder, diagnosed as PTSD, have been met.  38 U.S.C.        §§ 1110, 5107, 5108 (2012); 38 C.F.R. §§ 3.102, 3.156, 3.303, 3.304(f), 20.302, 20.1103 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159.

Any error in notice or assistance on the petition seeking to reopen claim of service connection for an acquired psychiatric disorder is harmless given the favorable determination.

New and Material Evidence

A claim for service connection for an acquired psychiatric disorder was originally denied in a September 2007 rating decision.  The Veteran submitted new and material evidence within a year of the decision and a January 2008 rating decision denied the claim based on a finding that there was no in-service stressor and the Veteran did not have a current diagnosis of PTSD.  The RO notified the Veteran of its decision and of his appellate rights.  The Veteran did not appeal the decision, nor did he submit any new and material evidence within a year following the decision; therefore, the decision became final.  38 U.S.C. § 7105(c); 38 C.F.R. §§ 3.156, 20.200, 20.201, 20.302, 20.1103.  The Veteran then filed the claim to reopen his PTSD claim in April 2011 that is currently before the Board.

Although the RO reopened the claim in an August 2015 supplemental statement of the case, the Board must independently consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996).

Generally, a claim which has been denied may not thereafter be reopened and allowed based on the same record.  38 U.S.C. §§ 7104, 7105.  However, pursuant to 38 U.S.C. § 5108, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the VA Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  In determining whether evidence is "new and material," the credibility of the new evidence must be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003); Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly received evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Shade, 24 Vet. App. at 118 (2010).

Regardless of the RO's determination as to whether new and material evidence has been received, the Board must address the issue of the receipt of new and material evidence in the first instance because it determines the Board's jurisdiction to reach the underlying claim and to adjudicate the claim de novo.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 460-61 (2007) (citing Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996)).  If the Board determines that the evidence submitted is both new and material, it must reopen the case and evaluate the claim in light of all the evidence.  Justus, 3 Vet. App. at 512 (1992).  Such evidence is presumed to be credible for the purpose of determining whether the case should be reopened; once the case is reopened, the presumption as to the credibility no longer applies.  Id. at 513.

The Board finds the Veteran has submitted new and material evidence since the January 2008 rating decision denying service connection for PTSD.  The Veteran submitted a June 2011 letter from G.B., a private treatment provider, which states "[t]here is no question that [the Veteran] has been living with a severe form of PTSD since his temporary assignment in Vietnam."  Further, a VA examiner in April 2015 found that the Veteran's reported stressor met the criterion to support a diagnosis of PTSD and that the Veteran's stressor is related to a fear of hostile military or terrorist activity.  

The medical opinion from G.B. and the April 2015 VA examination were not of record at the time of the January 2008 rating decision and relate to unestablished facts necessary to substantiate the claim, i.e., whether the Veteran has a current diagnosis of PTSD and whether he experienced an in-service stressor.  Therefore, the Board finds the additional evidence is new and material to reopen the claim of service connection for PTSD.

Service Connection

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (i.e., in accordance with DSM-5); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

Under 38 C.F.R. § 3.304(f)(3), if a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  Id.  For these purposes, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  Id.  

In the present case, the Board finds that the Veteran currently has PTSD.  In a June 2011 letter, G.B. stated the Veteran has been living with severe PTSD since his service in Vietnam.  G.B. discussed how the Veteran experienced nightmares, flashbacks, and painful conscious memories of being shelled during Vietnam.  He reported isolating himself and staying away from other people.  

The April 2015 VA examiner concluded the Veteran did not have a diagnosis of PTSD in accordance with the DSM-5 criteria.  The Board notes that the Veteran's case was certified to the Board in September 2015, which is important as an interim final rulemaking recently amended § 4.125(a), effective August 4, 2014, to state that a diagnosis of a mental disorder must conform to DSM-5, not DSM-IV.  79 Fed. Reg. 45,093 (Aug. 4, 2014).  The applicability date of the rulemaking indicates that the revision is applicable where a case was certified to or pending before the Board on or after August 4, 2014.  See id. at 45,093.  Since the Veteran's case was certified to the Board in September 2015, DSM-5 is applicable.  The letter from G.B. is from June 2011, the period in which DSM-IV applies; however, "a clear (that is, unequivocal) PTSD diagnosis by a mental-health professional must be presumed (unless evidence shows to the contrary) to have been made in accordance with the applicable DSM criteria as to both the adequacy of the symptomatology and the sufficiency of the stressor."  Cohen v. Brown, 10 Vet. App. 128, 140 (1997).  In addition, the current disability requirement is met when there is a disability at the time of the filing.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

The Veteran filed his current claim for service connection for PTSD in April 2011, and G.B. provided the diagnosis of PTSD in June 2011.  Therefore, in giving the Veteran the benefit of the doubt, the Board concludes the Veteran has a current diagnosis of PTSD.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.  

Turning to the Veteran's claimed stressor, the Board finds the Veteran's claimed stressor is related to his fear of hostile military or terrorist activity.  In September 2007, June 2011, and April 2012 statements, the Veteran stated he was stationed in Cam Ranh Bay from December 1969 to February 1970 and that the base frequently was under mortar attacks.  In particular, the Veteran stated in his June 2011 statement that the mess hall was hit right after he had been in there.  

The Board finds the Veteran's claimed stressor to be consistent with the circumstances of his service as his military personnel records indicate he was assigned to the 314th Field Maintenance Squadron (FMS) in Taiwan beginning in June 1969.  A 314th Airlift Wing Historian stated the wing conducted regular rotations in support of operations in Vietnam from December 1965 to May 1971, and in particular, the historian stated that from December 1969 to January 1970, crews from the wing rotated in and out of Cam Ranh Bay.  The historian stated "[o]ur records verify that it was very common for members of the FMS Squadron to rotate into Vietnam along with the aircraft to perform any needed maintenance.  Any person assigned to the 314th during this time period was most definitely involved in operations supporting combat in Vietnam."  In addition, in an April 2013 statement, the Veteran's cousin stated he saw the Veteran briefly in Vietnam upon getting off a plane.  Accordingly, and as there is no clear and convincing evidence to the contrary, the Board accepts the Veteran's lay testimony as sufficient to establish the occurrence of the claimed in-service stressor.
    
Finally, the evidence establishes a link between current symptoms and the claimed in-service stressor.  Specifically, in April 2015, a VA psychologist with whom the VA contracted confirmed the Veteran's claimed stressor was related to the fear of hostile military or terrorist activity and was adequate to support a diagnosis of PTSD.  In June 2011, G.B., a licensed professional counselor opined "[t]here is no question that [the Veteran] has been living with a severe form of PTSD since his temporary assignment in Vietnam."  In support of the opinion, G.B. cited to how the base was under mortar attack every day and to how the mess hall was hit directly minutes after he was in the mess hall.  G.B. cited to how the Veteran began having nightmares of an enemy soldier standing over him with a weapon and that he hit his spouse while sleeping one night during a nightmare.  

The Board gives great probative weight to the opinion of G.B. as the opinion is consistent with the record and reflects consideration of the Veteran's history. 

The Board resolves any reasonable doubt in favor of the Veteran and concludes that the requirements of 38 C.F.R. § 3.304(f) have been met; therefore, service connection for PTSD is warranted.


ORDER

Service connection for PTSD is granted.



____________________________________________
M. Sorisio
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


